             Case 1:21-cv-00821 Document 1 Filed 03/26/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DANA JOHNSON
 15177 Sky Valley Drive
 Haymarket, Virginia 20169                               Civil Action No. 1:21-cv-00821

                Plaintiff,

 v.

 UBER TECHNOLOGIES, INC.                                 Underlying Case No.
 1455 Market Street                                      2021 CA 000322 V
 4th Floor
 San Francisco, CA 94103                                 Removed from:
                                                         Superior Court for the District
 And                                                     of Columbia

 RASIER, LLC
 1455 Market Street
 4th Floor
 San Francisco, CA 94103

 And

 CRAIG CHERVERT LONG
 2351 London Bridge Drive
 Silver Spring, MD 20906

                Defendants.


                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Uber Technologies, Inc.,

Defendant Rasier, LLC, and (“Defendants”), by and through counsel, WILSON, ELSER,

MOSKOWITZ, EDELMAN, AND DICKER LLP, files this Notice of Removal of the above-

entitled action, now pending in the Superior Court for the District of Columbia, bearing Civil

Action No. 2021 CA 000322 V, to the United States District Court for the District of Columbia.

In support of this Notice of Removal, Defendant respectfully states as follows:
                 Case 1:21-cv-00821 Document 1 Filed 03/26/21 Page 2 of 5




                                LEGAL BASIS FOR JURISDICTION

        1.        On or about February 8, 2021, Plaintiff Dana Johnson filed Civil Action No.

2021 CA 000322 V in the Superior Court for the District of Columbia, seeking damages in the

amount of $2,000,000.00. See Plaintiff’s Complaint attached hereto as Exhibit A.

   2.           Upon information and belief, at the time Plaintiff’s action was commenced, and at all

relevant times thereafter to the present, Plaintiff was and is a citizen and resident of Virginia. (Ex.

A, Compl., ¶. 2).

   3.          Uber Technologies, Inc. is a Delaware Corporation, organized and existing under and

by virtue of the laws of Delaware with its principal place of business located in San Francisco,

California.

   4.          Defendant Rasier, LLC is a limited liability company organized and existing under

and by virtue of the laws of Delaware with its principal place of business located in San Francisco,

California. Uber Technologies, Inc. is the sole member of Rasier, LLC.

   5.          Upon information and belief, at all relevant times, Defendant Craig Chervert Long is

a resident and citizen of Maryland. (Ex. A, Compl., ¶. 5).

                                       BASIS FOR REMOVAL

   6.        This Court is the district court of the United States for the district and division embracing

the place where this action is currently pending in state court. 28 U.S.C. § 1441(a).

   7.        This Court has subject matter jurisdiction in this case and therefore removal is proper

under 28 U.S.C. § 1332 based upon complete diversity jurisdiction. Diversity jurisdiction exists in

a civil matter when the dispute is between citizens of different states, and the amount in

controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1).

   8.        Both of the requirements for subject matter jurisdiction based on diversity jurisdiction
                Case 1:21-cv-00821 Document 1 Filed 03/26/21 Page 3 of 5




are met in this case because: (a) the Plaintiff is not a citizen of the same state as any of the named

Defendants; (b) None of the named Defendants are citizens or residents of the District of

Columbia; (c) Plaintiff’s express demand in the Complaint seeks damages in the amount of

$2,000,000.00, excluding interest and costs. 28 U.S.C. § 1332(a). Id. at §§ 1331 and 1441(b); (Ex.

A, Compl.).

    10.      Defendant Craig Chervert Long has been served and consents to the removal.

    11.      Defendants Uber Technologies, Inc, and Rasier, LLC, and were served on February 25,

20211. Therefore, this Notice of Removal is thus timely filed pursuant to 28 U.S.C. § 1446(b). As

required by 28 U.S.C. § 1446(b), true and correct copies of the pleadings are being filed with this

Notice of Removal.2

    12.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of Removal

has been given to Plaintiff and Defendant Craig Chervert Long, and a copy of the Notice of

Removal has been filed with the Clerk of the Superior Court for the District of Columbia.

    13.       The required filing fee of $350.00 and an executed civil cover sheet accompany this

Notice of Removal.

          WHEREFORE, Defendant Uber Technologies, Inc., and Defendant Rasier, LLC,

respectfully removes this action, pending in the Superior Court for the District of Columbia, to the

United States District Court for the District of Columbia.




1
  Plaintiff’s process server incorrectly date the affidavit of service as February 24, 2021. The actual date of service is
February 25, 2021.
2
  Defendants note that it also uploaded all Documents from Superior Court via CM/ECF as required.
            Case 1:21-cv-00821 Document 1 Filed 03/26/21 Page 4 of 5




Dated: March 26, 2021                     Respectfully submitted,

                                          WILSON ELSER MOSKOWITZ
                                          EDELMAN & DICKER, LLP

                                          /s/Catherine A. Hanrahan
                                          Catherine A. Hanrahan, Esq. (#441775)
                                          1500 K Street, NW, Suite 330
                                          Washington, D.C. 20005
                                          Telepone: (202) 626-7600
                                          Facsimile: (202) 628-3606
                                          Catherine.Hanrahan@wilsonelser.com

                                          Counsel for Defendant Uber Technologies,
                                          Inc., and Rasier-LLC
             Case 1:21-cv-00821 Document 1 Filed 03/26/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of March 2021 I served a true and accurate

copy of the foregoing Praecipe Notice of Filing Notice of Removal electronically via CM/ECF

and/or email, and or regular mail to the following:

                              Frank R. Kearney, Esq.
                              Donahoe Kearney, LLP
                              708 Pendleton Street
                              Alexandria, VA 22314
                              fkearney@dkllp.com

                              Attorney for the Plaintiff

                              Daniel L. Robey, Esq.
                              Midkiff, Muncie & Ross, P.C.
                              10461 White Granite Drive, Suite 225
                              Oakton, Virginia 22124

                              Attorney for Defendant Craig Chervert Long



                                                      /s/Catherine A. Hanrahan
                                                      Catherine A. Hanrahan, Esq. (#441775)
